lizl sis o4-00 dollar_figure -00 department of the treasury internal_revenue_service washington d c contact person id number telephone number in reply refer to t eo ra t date aug ein legend dear sir madam facts you request rulings involving a joint_venture under sec_501 sec_513 and sec_141 of the internal_revenue_code cand u c operates general acute care hospitals and other health services and facilities on the campuses of u and c c is staffed by the faculties residents interns and students of u and c medical schools as well as community-based health care providers u is exempt from taxation under sec_501 of the code and is described in sec_509 and sec_170 c is exempt from taxation under sec_501 c of the code and its income is excluded from the definition of gross_income by sec_115 of the code center-based neonatal intensive care units nicus operations c has developed clinical protocols and methods of training clinical personnel that enhance the level of nicu care n furtherance of its educational and service missions c desires to establish and operate a regional nicu in conjunction with h operated by m and members of its medical staff c operates two large academic medical in connection with these ose m is exempt from federal_income_tax under sec_501 of the code and is h offers prenatal and obstetrics services and currently operates a an organization described in sec_509 and sec_170 religious_order and large health care system care hospital nicu m's patients requiring more intensive care than h provides must be transferred to other facilities including c's nicu m wants to utilize a joint_venture with c to operate h's existing nicu while developing a newly established nicu that would increase the types and quality of care in h's nicu to ensure adequate health coverage for residents of the community m owns and operates h a general acute m is part of a purpose of transaction neonatal services are highly specialized and costly necessitating certain both c's and m's participation is critical minimum patient volumes to sustain the level of resources including professional resources required to maintain quality of care to the operation of h's nicu m's participation is essential because c does not have the resources alone to operate an enhanced nicu service of the type operated by c at its hospitals c's participation is essential because h is unable to provide the high level of professional clinical resources as offered by c at its hospitals the goal of the parties is to provide residents of m’s community with access to high-quality children's health services to decrease the need for out-of-area transport of critically ill newborns and to facilitate transfers back to the community of babies requiring intensive neonatal care description of transaction c and m have formed a limited_liability_company llc to serve as a joint operating entity for the operation of h's existing nicu and an expanded replacement nicu to be effectuated by the llc on h's campus the llc is organized pursuant to articles of organization and operates pursuant to an llc operating_agreement the operating_agreement the members of the llc are c and m the nicu will be operated under h's general acute care license and will be subject_to the general oversight of h's governing body the operating_agreement requires the nicu operate to further the exempt purposes of c and m the operating_agreement requires that any revenues generated by nicu operations be distributed to c and m admission to the nicu's medical staff will be open to all qualified physicians consistent with its size and the nature of its activities the nicu will provide care to 2s everyone in its community in accordance with h's medicare and medicaid participation agreements and charity care policies c and m will contribute equally to the initial capital requirements of the llc c and m will each have‘a membership interest in the llc the llc's profits and losses will be shared equally c and m have certain reserved powers as members of the llc the unanimous is required for any amendment of the operating_agreement or approval of c and m articles of organization and certain major transactions including any merger additional capital call dissolution of the llc sale of substantially_all llc assets admission of a member the llc will be governed by a seven member board comprised of members appointed by c members appointed by m and one member who is the medical director of the nicu the operating_agreement requires the llc board to approve any changes in the types of services offered by the nicu as well as other matters the llc will assume responsibility for the day-to-day operation of the nicu these responsibilities will be carried out in part through its on-site nurse manager and medical director the llc will also effectuate facility improvements and provide equipment necessary for the nicu the llc will provide physician staffing and ensure regulatory compliance of the nicu corresponding financial reward resulting from the operation of the nicu the llc will bear the financial risk and have the m will provide a facility setting for the nicu including space in exchange for reimbursement of its costs responsible for the day-to-day operation of the nicu the services of and when required the nicu services of a full-time on-site c will also provide c will be the managing member of the llc in that capacity it will provide for in the nicu including the upon the receipt of favorable ruling from the service m will pay to the llc the revenues received by m with respect to the nicu out of which the llc will pay all expenses relating to the nicu as a part of such expenses in exchange for acting as the llc's managing member c will be entitled to reasonable_compensation as determined by the parties profits attributable to the nicu will then be cosy distributed to c and m in accordance with expenses exceed revenues will bear such losses if the llc can be dissolved in the following circumstances expiration of the term of the operating_agreement approval by the llc members disposition of the llc's assets failure of the members to successfully renegotiate the agreement if plans to increase the quality and level of nicu services are not implemented the requested private_letter_ruling is not received or there is a change in law that adversely affects a member with respect to its participation rulings requested you have requested the following rulings participation in the llc will not adversely affect the status of c under sec_501 of the code or adversely its public charity status under sec_509 and sec_170 all payments received by c from the llc for goods property services or personne provided in connection with the operation of the nicu and c's distributive_share of the income or loss of the llc in connection with the operation of the nicu will constitute income from a trade_or_business that is substantially related to c’s tax-exempt purposes within the meaning of sec_513 and therefore will not be subject_to the tax on unrelated_business_income under sec_511 with respect to any facilities financed by tax-exempt_bonds and used by the llc in connection with the nicu c will be a qualified user of such facilities within the meaning of revproc_97_13 law sec_501 and sec_509 of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense ofs revrul_69_545 1969_2_cb_117 recognizes that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 c see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax- exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity that would generate more than insubstantial unrelated_business_income if engaged in by the other entity in this regard the court followed the reasoning of sec_1_502-1 oe dollar_figure which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying on an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent a joint operating_agreement between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification fhe courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc- laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 of the code other than an organization described in sec_170 a other than in clauses vii and viii organizations described in sec_170 of the code include organizations whose principal purpose is the provision of medical or hospital care sec_1_170a-9 of the income_tax regulations states that an outpatient clinic may qualify as a hospital if its principal purpose is the provision of hospital or medical_care analysis based on all the facts and circumstances we conclude that c will not adversely affect its tax exempt status under sec_501 of the code because of the transaction as it will continue to promote health within the meaning of revrul_69_545 the ob sharing of assets personnel and or resources pursuant to the joint operating_agreement will not adversely affect the sec_501 status of c as this activity promotes health within the meaning of revrul_69_545 c will continue to qualify as a non-private foundation under sec_509 of the code sec_511 through of the code sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50i c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on the modifications listed in sec_512 certain allowable deductions computed with less by it sec_512 of the code provides generally that rents_from_real_property and its incidental related personal_property are not unrelated_business_income unless the property is debt-financed under sec_514 of the code debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its charitable functions - sec_512 of the code requires that notwithstanding paragraphs or the net_income realized with respect to debt-financed_property must be included in unrelated_business_taxable_income sec_512 of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of non- inventory_items and items not held_for_sale in the ordinary course of business sec_512 of the code limits the exclusion of interest annuities royalties and rents provided by sec_512 and where such amounts are derived from a controlled organization sec_1_512_b_-1 of the regulations provides that if an exempt_organization has control of another organization the controlling_organization shall include as an item_of_gross_income in computing its unrelated_business_taxable_income the amount of interest annuities royalties and rents derived from the controlled organization determined in accordance with the formula described in sec_512 of the code and sec_1_512_b_-1 of the regulations lor sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1 513-i d of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides for the taxation under sec_512 of income from debi-financed property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of the charitable purposes constituting the basis for its exemption under sec_501 analysis with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in a parent and subsidiary relationship then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue is whether the joint operating_agreement has established a parent and subsidiary relationship such that corporate services and payments provided between the participating entities will not be treated as unrelated_trade_or_business income because the activities are essential to the accomplishment of exempt purposes could be conducted by a participating entity for itself without giving rise to unrelated_trade_or_business income and occur in the context of a close relationship among them based on all the facts and circumstances we conclude that the joint operating_agreement effectively binds c under the common_control of the llc so that c is within a relationship analogous to that of a parent and subsidiary pursuant to the authority of the llc's governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating entities have ceded authority under the joint operating_agreement to the llc's governing body to establish their budgets including major expenditures debt contracts managed care agreements and capital expenditures to direct their provision of health care services to provide for dispute resolution and arbitration and to monitor and audit their compliance with its directives in addition the governing body and its committees meet regularly to exercise overall responsibility for operational decisions involving the day-to-day and long range strategic management decisions that have been delegated by the participating entities therefore services provided between the previously unrelated organizations through the joint operating_agreement are treated as other than an unrelated_trade_or_business conclusion accordingly based on all the facts and circumstances described above we rule as follows participation in the llc will not adversely affect the status of c under sec_501 of the code or adversely its public charity status under sec_509 and sec_170 all payments received by c from the llc for goods property services or personnel provided in connection with the operation of the nicu and c's distributive_share of the income or loss of the llc in connection with the operation of the nicu will constitute income from a trade_or_business that is substantially related to c’s tax-exempt purposes within the meaning of sec_513 and therefore will not be subject_to the tax on unrelated_business_income under sec_511 with respect to whether c will be a qualified user of the facilities within the meaning of revproc_97_13 this ruling_request will be answered in a separate communication from the service these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent abl these rulings are based on the understanding that there will be no material_change in the facts upon which they are based on your tax status should be reported to the service we are informing your key district_director of these rulings please keep this ruling letter in your permanent records any changes that may have a bearing sincerely yours signed marvin friedlander marvin friedlander manager eo technical group ps
